DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the outstanding 35 USC §102 and §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the outstanding 35 USC §112 rejections have been considered but are not persuasive. The issue identified by the previous examiner was that “completely diffused” was not consistent with the separate layer requirements, and that it appeared to be a product-by-process limitation or intermediate product limitation and the resulting structure of the photovoltaic device was unclear. While only claim 15 was rejected, appropriate clarification and correction was not provided. The current examiner agrees that further clarification is needed for this issue, but merely deleting the claim does not provide this further clarification, and merely shifts the need for clarification to the independent claim, as it is still unclear whether or not applicant is claiming an intermediate product of a product-by-process limitation. 

Information Disclosure Statement
There is a typographical error on the IDS filed 02/12/2021. Ref AA should be US-20130233377-A1.
However, current examiner cited (and considered) the correct reference.

Election/Restrictions
Current examiner is withdrawing some of the election of species set forth in correspondence mailed 03/14/2022.
Species B-1 and B-2 are obvious variants based on the prior art cited below.
Claim 9 is no longer withdrawn from consideration and will be examined.

Claim Objections
Claim 23 is objected to because of the following informalities:
Claim 23 recites “…wherein the comprising the metal salt...” This should read “…wherein the layer comprising the metal salt…”
Appropriate correction is required.

Notice
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1, 3, 8-12, 14, and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recite “…a layer comprising a metal salt…” 
Original claim 15, now canceled, recited “wherein the layer comprising a metal salt… becomes partially or completely diffused in the layer comprising a perovskite material.” Likewise, instant specification, recites, with respect to the product (see Figs. 1-5 and ¶¶67-79, especially ¶¶71-72 of PG-PUB):
[0071]…Therefore, in some embodiments, the layer comprising a metal salt 30 is either partially or completely diffused into the layer comprising a perovskite material 36. Accordingly, the device 10 is doped with the metal salt. More particularly, the perovskite material of the device 10 is incorporated or doped with the metal salt.

[0072]…Therefore, in some embodiments, the second layer comprising a metal salt 42 is either partially or completely diffused into the layer comprising a perovskite material 36.

Hence, it appears that “a photovoltaic device comprising… a layer comprising a metal salt…” read in light of the instant specification is, to the best of the examiner’s knowledge, also entirely consistent with a photovoltaic device that does not contain a layer comprising a metal salt, i.e. the limitation “a layer comprising a metal salt” appears to be a product-by-process limitation.
Alternatively, applicant is attempting to claim 1) the disclosed embodiment in which the layer comprising the metal salt is only partially diffused into the layer having a perovskite material, or, alternatively, 2) an intermediate product, before diffusion into the layer having a perovskite material, is claimed.
Because original claim 15 originally depended from claim 1, and, because of the description of “a layer comprising a metal salt…” in the instant specification, and lack of any such clarification with respect to the previous 35 USC §112(b) rejection it appears the former interpretation is correct. However, claim 1, as written, reciting “a layer comprising a metal salt” is unclear, because a plain reading of the claims suggests this layer is required.
For the purposes of examination, the claim will be examined with the limitation, “a layer comprising the metal salt, the metal salt comprising at least one alkali metal halide salt having the formula MX, where M is Li, Na, K, or Rb, and X is a halide or a combination of halides, wherein the layer comprising the metal salt is either partially or completely diffused into the layer comprising a perovskite material,” which removes the above ambiguity, and makes it clear that this is a product-by-product limitation, and that the layer may be completely diffused into the layer comprising the perovskite material, and thus may not be present.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
Claim(s) 1, 3, 8, 10-12, 14, 20-21, and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or, in the alternative, under 35 U.S.C. 103 as being obvious over Bag, et al. "Large perovskite grain growth in low-temperature solution-processed planar pin solar cells by sodium addition." ACS Applied Materials & Interfaces 8.8 (2016): 5053-5057 (NPL Bag).

Claim 1. Bag teaches a photovoltaic device (see Fig. 4, and §Methods) comprising:
a substrate comprising a first surface and a second opposing surface (glass having top/bottom surface and bottom/top opposing surface);
a first electrode disposed directly on at least one of the first surface or the second surface of the substrate (ITO disposed directly on top surface of glass);
a layer comprising a perovskite material (perovskite);
a layer comprising a metal salt, the metal salt comprising at least one alkali metal halide salt, having the formula MX, where M is Na, and X is a halide, wherein the layer comprising the metal salt is either partially or completely diffused into the layer comprising a perovskite material (not shown, however, as examiner has identified this as a product-by-process limitation, in this case, the scope of the claims overlaps with the prior art. In the prior art the perovskite layer has an additive comprising NaBr or NaI; this is consistent with instant specification where the metal salt is completely diffused into the layer having a perovskite material. The open-ended use of comprising allows for more than one layer comprising a metal salt, and more than one layer comprising a perovskite and therefore allows for the case where multiple alternating layers of perovskite and alkali metal salt meet the claimed limitation, so that the resulting alkali metal concentration in the resulting perovskite layer is essentially constant throughout the perovskite layer, e.g. similar to the perovskite layer of Bag. N.B. that Bag’s two-step method, where PbI2 and alkali halide salt are deposited, then MA is deposited, and grain size increase is observed, is distinct from the single-step co-deposition method used in the instant specification @ ¶105, where grain size increase is not observed. This is one of those cases where the scope of the claims overlaps at the edges with the prior art disclosure, but the prior art disclosure is distinct from the specific examples of the instant disclosure);
and a second electrode (Al),
wherein the layer comprising a metal salt and the layer comprising a perovskite material are located between the first electrode and the second electrode (see Fig. 4),
and the first electrode and the second electrode include conductive materials selected from the group consisting of metals and metal oxides (ITO and Al are metal oxides and metals, respectively).

Claim 3. Bag teaches or suggests the photovoltaic device according to claim 2, wherein the alkali metal halide salt comprises NaI or NaBr.

Claim 8. Bag teaches or suggests the photovoltaic device according to claim 1, wherein the layer comprising a perovskite material comprises at least one hybrid halide perovskite having the formula ABX3, where A is methylammonium (MA); B is Pb; and X is a halide.

Claim 10. Bag teaches or suggests the photovoltaic device according to claim 1, further comprising: a carrier transport layer, wherein the carrier transport layer is disposed directly on the layer comprising a perovskite material (one or more of PC71BM and C60, and/or PEDOT:PSS. Re: “directly,” see claim 1; this is consistent with examiner’s interpretation of claim 1 as a product-by-process claim, as the prior art product could be made using the claimed process, and hence directly contacting the metal salt layer is consistent with directly contacting the perovskite layer in the case when the metal salt is completely diffused into the perovskite).

Claim 11. Bag teaches or suggests the photovoltaic device according to claim 10, wherein the carrier transport layer comprises either at least one hole transport layer selected from the group consisting of a layer of poly (3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS).

Claim 12. Bag teaches or suggests the photovoltaic device according to claim 10, wherein the carrier transport layer is an electron transport layer, the second electrode is a cathode, and the electron transport layer is disposed on the cathode, such that the electron transport layer is located between the layer comprising a perovskite material and the cathode (see Fig. 4).

Claim 14. Bag teaches or suggests the photovoltaic device according to claim 1, further comprising:
a carrier transport layer (other of PC71BM and C60, and/or PEDOT:PSS and/or PEDOT:PSS),
wherein the carrier transport layer is disposed directly on the layer comprising a metal salt, such that the layer comprising a metal salt is located between the layer comprising a perovskite material and the carrier transport layer (Re: “directly,” see claim 1; this is consistent with examiner’s interpretation of claim 1 as a product-by-process claim, as the prior art product could be made using the claimed process, and hence directly contacting the metal salt layer is consistent with directly contacting the perovskite layer in the case when the metal salt is completely diffused into the perovskite).

Claim 20. Bag teaches or suggests the photovoltaic device according to claim 14, wherein the carrier transport layer is a first carrier transport layer and the photovoltaic device further includes a second carrier transport layer.

Claim 21. Bag teaches a photovoltaic device (see Fig. 4, and §Methods) comprising:
a substrate comprising a first surface and a second opposing surface (glass having top/bottom surface and bottom/top opposing surface);
a first electrode disposed directly on at least one of the first surface or the second surface of the substrate (glass having top/bottom surface and bottom/top opposing surface);
a layer comprising a perovskite material (perovskite);
a layer comprising a metal salt, the metal salt comprising at least one alkali metal halide salt having the formula MX, where M is Li, Na, K, or Rb and X is a halide or a combination of halides, wherein the layer comprising the metal salt is either partially or completely diffused into the layer comprising a perovskite material (not explicitly shown; see explanation of why this overlaps with the scope of the claim in claim 1, above);
a second electrode (Al);
a first carrier transport layer between the first electrode and the layer comprising the metal salt, the first carrier transport layer being a hole transport layer, the first carrier transport layer being conductive (PEDOT:PSS HTL);
and a second carrier transport layer between the second electrode and the layer comprising the perovskite, the second carrier transport layer comprising an electron transport layer, the second carrier transport layer being conductive (PC71BM/C60 bilayer ETL),
wherein the layer comprising a metal salt and the layer comprising a perovskite material are located between the first electrode and the second electrode (see above).

Claim 24. Bag teaches or suggests the photovoltaic device according to Claim 1, wherein the metals are selected from the group consisting of Al.

Claim 25. Bag teaches or suggests the photovoltaic device according to Claim 1, wherein the metal oxides are selected from the group consisting of indium tin oxide (ITO).  

Claim 26. Bag teaches or suggests the photovoltaic device according to Claim 1, wherein the polymers include poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS).  

Claim 27. Bag teaches or suggests the photovoltaic device according to Claim 1, wherein the first electrode and the second electrode are individually selected from the group consisting of Al and indium tin oxide (ITO).

Claim Rejections - 35 USC § 103
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Bag, as applied to claim 1, above, and further in view of Snaith, et al., WO-2014045021-A1.

Claim 9. Bag teaches or suggests the photovoltaic device according to claim 1, but not wherein the layer comprising a perovskite material comprises at least one inorganic halide perovskite as claimed. 
However, Snaith taches perovskite solar cells in general, and teaches the perovskite in general may be claimed MBX3 / prior art ABX3 that claimed M / prior art A may be an organic cation or a Group I metal cation, and B may be Pb may be Pb or Sn, and claim X is a halide, and these compounds are equivalent insofar as they may be used as absorbers for photovoltaics (p. 10).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute an inorganic halide perovskite for the prior art organic halide perovskite, as this would have been the simple substitute of one known element for another, with reasonable expectation of success (in this case, one perovskite for another, with reasonable expectation of success suggested by the prior art’s equivalence of these perovskite). See MPEP §2143.
In this case, the perovskite is an inorganic perovskite having the formula MBX3, where M is Li, Na, K, Rb, or Cs; B is Pb or Sn; and X is a halide.

Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Bag, as applied to claims 10 and 21, above, and further in view of Guo, et al., US-20140332078-A1.

Claim 11. Bag teaches or suggests the photovoltaic device according to claim 10, but not wherein the carrier transport layer comprises either at least one electron transport layer selected from the group consisting of a layer of [6,6]-phenyl-C61-butyric acid methyl ester (PCBM), a layer of Al-doped ZnO (AZO), a layer of TiO2, a layer of bathocuproine (BCP), and combinations thereof.
However, Guo teaches that [6,6]-phenyl-C71-butyric acid methyl ester (PCBM) bathocuproine (BCP) and [6,6]-phenyl-C61-butyric acid methyl ester (PCBM) are both suitable electron transport materials for perovskite solar cells (see ¶37).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have substituted any of the above for [6,6]-phenyl-C71-butyric acid methyl ester (PCBM), as this would have been the simple substitution of one known element for another with reasonable expectation of success. See MPEP §2143.

Claim 22. Bag teaches or suggests the photovoltaic device according to Claim 21, wherein the hole transport layer is a layer of poly (3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS).  
Bag does not teach the electron transport layer is selected from the group consisting of a layer of [6,6]-phenyl-C61-butyric acid methyl ester (PCBM), a layer of Al-doped ZnO (AZO), a layer of TiO2, a layer of bathocuproine (BCP), and combinations thereof. Instead, Bag teaches the electron transport layer is selected from the group consisting of a layer of [6,6]-phenyl-C71-butyric acid methyl ester (PCBM).
However, Guo teaches that [6,6]-phenyl-C71-butyric acid methyl ester (PCBM) bathocuproine (BCP) and [6,6]-phenyl-C61-butyric acid methyl ester (PCBM) are both suitable electron transport materials for perovskite solar cells (see ¶37).
At the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have substituted any of the above for [6,6]-phenyl-C71-butyric acid methyl ester (PCBM), as this would have been the simple substitution of one known element for another with reasonable expectation of success. See MPEP §2143.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Bag, as applied to claim 1, above, and further in view of Tong, et al. "High performance perovskite solar cells." Advanced Science 3.5 (2016): 1500201.

Claim 23. Bag teaches or suggests the photovoltaic device according to Claim 1, but not wherein the comprising the metal salt is in direct contact with the first electrode, and the layer comprising the perovskite is in direct contact with the second electrode, i.e. the device is HTM- and ETM-free.
Tong teaches that HTM- and ETM-free devices are possible for organic photovoltaics, suggesting that devices being both HTM- and ETM-free could be utilized, although at lower efficiencies, but with lower cost (§5).
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the comprising the metal salt is in direct contact with the first electrode, and the layer comprising the perovskite is in direct contact with the second electrode in order to lower costs by not using an ETM or HTM.
Re: “direct contact,” see claim 1; this is met when the device is HTM- and ETM-free, consistent with examiner’s interpretation of claim 1 as a product-by-process claim, as the prior art product could be made using the claimed process, and hence directly contacting the metal salt layer is consistent with directly contacting the perovskite layer in the case when the metal salt is completely diffused into the perovskite

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Abdi‐Jalebi, et al. "Impact of monovalent cation halide additives on the structural and optoelectronic properties of CH3NH3PbI3 perovskite." Advanced Energy Materials 6.10 (2016): 1502472, cited by applicant on IDS filed 02/12/2021, teaches perovskites having metal halide additives, including alkali metal halide additives, made using a two-step deposition process, similar to NPL Bag.
Aswani, et al., US-20160141112-A1, teaches perovskite solar cells having LiI additives, made using a two-step deposition process, similar to NPL Bag.
Zuo, et al., CN-103956394-A, teaches perovskite solar cells having Cs, Rb, or Cs halide additives additives made using a one-step deposition process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721